USDC IN/ND case 1:19-cr-00096-HAB-SLC document 44 filed 06/15/21 page 1 of 11


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )       CASE NO.: 1:19-CR-96-HAB
                                                    )
ARMANDO VONGPHACHANH                                )


                                          OPINION AND ORDER

          The Government charged Defendant, Armando Vongphachanh (“Vongphachanh”), in a

single count indictment with being a felon in possession of a firearm, in violation of 18 U.S.C. §

922(g)(1). (ECF No. 1). 1 This matter is before the Court on the Defendant’s Motion to Suppress

Evidence (ECF No. 22) filed on September 24, 2020. The Defendant requests that the Court

suppress the evidence obtained from the search of the vehicle in which he was the driver at the

time of his arrest on September 25, 2019 as well as exclude any statements he made to detectives

during his custodial interview.

          On February 12, 2021, the Court held an evidentiary hearing on the motion. After the filing

of the transcript from that hearing, the Defendant filed an opening brief (ECF No. 40) to which the

Government responded on May 24, 2021, (ECF No. 42) and the Defendant replied on June 1, 2021

(ECF No. 43). Because the Court concludes that the officer did not have an objectively reasonable

basis to conduct a stop of the Defendant, the Court will GRANT the Defendant’s Motion to

Suppress.

                                       FACTUAL BACKGROUND




1
    The Indictment also contains a forfeiture allegation.
USDC IN/ND case 1:19-cr-00096-HAB-SLC document 44 filed 06/15/21 page 2 of 11


        As set out above, the Court conducted an evidentiary hearing wherein the Government

presented several witnesses including the officer that conducted the initial stop of Vongphachanh

and the detectives that interviewed him after he was taken into custody. Additionally, the

Government submitted in-car video of the stop and video of the custodial interview that followed.

Because the Court cannot square the testimonial evidence related to the decision to stop

Vongphachanh with the video evidence submitted, the Court shall first begin its factual discussion

with the events as they transpired according to the officer conducting the stop followed by this

Court’s findings as to the video evidence.

        On September 25, 2019, Officers Christopher Brautzsch (Officer Brautzsch) and Officer

K. Diller 2 with the Fort Wayne Police Department (FWPD) were on third shift patrol in the area

of Lafayette and Rudisill streets in Fort Wayne, Indiana. At approximately 1:55 a.m., as Officer

Brautzsch was traveling northbound on Lafayette approaching Rudisill, he observed a firetruck

with its lights employed attempting to back into the fire station on the northeast corner of Rudisill

and Lafayette. (Evid. Hr’g Tr., ECF No. 41, at 9, 24). The fire engine had its emergency lights on

but was not using its siren. (Id.). Other firefighters were also outside directing traffic using

flashlights to assist. Officer Brautzsch observed traffic getting ready to cross the intersection

heading towards the fire engine. (Id. at 10). In particular, Officer Brautzsch noticed a silver

minivan that was traveling eastbound on Rudisill. That vehicle traveled through the intersection of

Lafayette toward the fire engine. As it got closer to the fire engine, the fire engine operator sounded

its air horn “because it appeared like the vehicle was heading directly at it.” (Id. at 10). The minivan




2
 Officer Diller was a rookie at the time of these events. (Hr’g Tr. at 25). He did not testify at the
evidentiary hearing and is mentioned only in passing in the parties’ briefing. The Court includes his name
here for context only.


                                                    2
USDC IN/ND case 1:19-cr-00096-HAB-SLC document 44 filed 06/15/21 page 3 of 11


continued its path along Rudisill and, once the fire engine’s air horn sounded, 3 Officer Brautzsch

testified that he observed the van swerve into the bike lane on the far south side of Rudisill. (Id.).

Officer Brautzsch then pulled his patrol car behind the minivan and activated his lights. The

minivan immediately turned into the parking lot of Arby’s, which is directly across from the fire

station and came to a halt in a parking spot. Officer Brautzsch testified on direct examination that

he believed the van turned into the Arby’s in response to his activation of his lights.

        Officer Brautzsch approached the driver’s side of the van and encountered Vongphachanh

as the driver and Madison Thomas (Thomas) as a front seat passenger. Upon approach, Officer

Brautzsch immediately smelled a strong odor of marijuana and cologne emanating from the

minivan. (Hr’g Tr. at 11). 4 Vongphachanh also appeared nervous and his hands were shaking

when he reached for his wallet to provide identification. (Id. at 17). While standing at the driver’s

side of the minivan, Officer Brautzsch noticed a blunt (hand rolled marijuana cigarette) inside the

driver’s door. (Id. at 18). At that point, both Vongphachanh and his passenger were removed from

the vehicle, patted down, and walked to the rear of the minivan. Other officers that had arrived on

the scene stayed with the two vehicle occupants while Officers Brautzsch and Diller conducted a

search of the minivan. During that search various items of contraband were located, including a

Ruger P98, 9mm firearm and a black gym bag containing a hodge-podge of pills, marijuana, and

a digital scale. Both Vongphachanh and Thomas were handcuffed, placed into squad cars, and

Mirandized.


3
 It is unclear whether Officer Brautzsch actually heard the air horn being sounded from inside his squad
car or whether this information was provided to him sometime later. There is no mention of an air horn in
the Affidavit for Probable Cause, submitted to the Court as Defendant’s Ex. A.
4
 Despite the strong marijuana smell coming from the car, Officer Brautzsch testified that Vongphachanh
did not appear to be under the influence of alcohol or drugs at the time of the stop and he did not have
difficulty communicating with Vongphachanh. (Id. at 13). Also, no OWI protocol was used because the
officers had no reason to believe he was impaired.
                                                    3
USDC IN/ND case 1:19-cr-00096-HAB-SLC document 44 filed 06/15/21 page 4 of 11


        Eventually Vongphachanh was interviewed at the Fort Wayne Police Department by Task

Force Officers Caleb Anderson and Phillip Ealing and made incriminating statements regarding

items found in the minivan. 5

        The in-car video from the patrol car was admitted as Government’s Exhibit 3 at the hearing.

Officer Brautzsch testified that from the time he activated his lights and/or siren, the video

backtracks 30-45 seconds to provide context of events occurring immediately before the activation

of the lights. (Hr’g Tr. at 23). This Court has reviewed the video footage multiple times in real

time and, from the camera’s perspective, which is presumably the perspective of Officer Brautzsch

while approaching the intersection, the Court concludes Officer Brautzsch could not have observed

Vongphachanh “swerve” as he testified. The footage is dark and grainy, accurately reflecting the

early morning hours of the encounter and, as the patrol car approaches, the glaring lights from the

fire truck partially impair visibility. However, what Government’s Exhibit 3 does not conclusively

show is the minivan quickly or abruptly swerving into the bike lane, as the Government argues.

(Gov’t Resp., ECF No. 42 at 11: “He then had to quickly swerve into the bike lane to avoid the

fire truck.”). A fair interpretation of the footage shows the van slow as it approached the stationary

fire truck. After slowing, it then moves into the bike lane to proceed around the fire truck (which

was in his lane of traffic) and facilitate its turn into the Arby’s parking lot directly across from

where the fire truck was located. At the time the van enters Arby’s, the in-car video is at :43. Even

assuming the video reflects a 30 second spool back (as opposed to 45 seconds) from the activation

of the lights, the Court cannot conclude that the minivan proceeded into the Arby’s to either evade

police or, in direct response to the officer’s activation of his lights, as Brautzsch implied on direct

examination. Rather, the Court’s view of the video is entirely consistent with Officer Brautzsch’s


5
  Although the task force officers testified at the evidentiary hearing regarding the custodial interrogation,
the Court need not recite those facts here in light of the outcome of this motion.
                                                      4
USDC IN/ND case 1:19-cr-00096-HAB-SLC document 44 filed 06/15/21 page 5 of 11


testimony on cross-examination, where he appears to concede that all the events took place

simultaneously:

        Q.      …And your testimony is that the minivan had swerved prior to you getting behind
                the minivan?
        A.      Yes.
        ….

        Q.    …So you put on your lights, and that’s what caused the minivan to pull into the
              Arby’s?
       A.     Once I got behind the minivan, I believe it went into the Arby’s as I was activating
              my lights.
       Q.     Okay. So it’s possible that the minivan was pulling into Arby’s before the driver
would have seen your lights?
       A.     Possible.
       Q.     Okay. Because it’s happening pretty simultaneously?
       A.     Yes.

(Hr’g Tr. at 25). Moreover, the Court finds credible portions of Thomas’s testimony, specifically

the portion of her testimony where she describes what happened immediately after entering the

intersection of Rudisill and Lafayette. Thomas, who was approximately 7 months pregnant at the

time of the stop, testified that she felt ill and told Vongphachanh to pull into the Arby’s parking

lot. She further testified that while she saw the firetruck backing into the station, the van did not

swerve into the bike lane, but was in the bike lane to turn into the Arby’s across the street from the

fire station. (Hr’g Tr. 80-82). 6        Officer Brautzsch confirms the substance of Thomas’s

testimony in that he testified that when he approached the driver’s side of the car, Vongphachanh

told him Thomas was “going to be sick.” (Hr’g Tr. at 32).

        Moreover, while Officer Brautzsch testified at the hearing that the minivan swerved into

the bike lane, in the video, he tells other officers that he stopped the minivan “because he cut off


6
 The Court further notes that the in-car video also confirms Thomas’ testimony that she felt nauseated.
Consistent with Officer Brautzsch’s testimony, the video reflects that Vongphachanh told the officers nearly
immediately after they approached the driver’s side door that Thomas felt ill. Discussion then ensued from
the officers as to whether she needed medical assistance.


                                                     5
USDC IN/ND case 1:19-cr-00096-HAB-SLC document 44 filed 06/15/21 page 6 of 11


the … he cut off the [emergency vehicle].” 7 (Gov’t Ex. 3 at 8:19-23). Officer Brautzsch quickly

adds “he didn’t yield to the fire truck.” (Id. at 8:30).

                                             DISCUSSION

          The Fourth Amendment protects individuals “against unreasonable searches and seizures.”

U.S. Const. amend. IV. Ordinarily seizures are “reasonable” only when supported by probable

cause to believe an individual has committed a crime. See, e.g., Dunaway v. New York, 442 U.S.

200, 213 (1979); Bailey v. United States, 568 U.S. 186, 192 (2013); Matz v. Klotka, 769 F.3d 517,

522 (7th Cir. 2014). Here, the Government asserts that Vongphachanch’s commission of a traffic

offense provided the requisite probable cause for the officers to stop and “seize” the minivan. 8

          The Government justifies the stop of the minivan based upon Ind. Code § 9-21-8-35 which

makes it a Class A infraction to disregard an emergency vehicle. This statute, however, contains

two separate standards of conduct for drivers depending upon whether the emergency vehicle is

“immediately approaching” (Id. at subsection (a): “upon the immediate approach of an authorized

emergency vehicle…”) or stationary (Id. at subsection (b): “upon approaching a stationary

authorized emergency vehicle…”). In the first instance, when the emergency vehicle is “giving

audible signal by siren or displaying alternately flashing red, red and white or red and blue lights,”

a driver is required to yield, pull to the right hand edge or curb, or stop and remain in position until

the authorized emergency vehicle has passed. Ind. Code § 9-21-8-35 (a) (1) – (3). In the latter

instance, the statute applies only if the emergency vehicle is giving a signal by displaying

“alternately flashing red, red and white, or red and blue lights” (no siren is required). In such an

instance, depending upon the number of highway lanes proceeding in the same direction, a driver


7
    Another officer added the words “emergency vehicle” to which Officer Brautzsch responded “right.”
8
 The Government does not assert that the stop was justified under the reasonable suspicion standard set
out in Terry v. Ohio, 392 U.S. 1 (1968).
                                                     6
USDC IN/ND case 1:19-cr-00096-HAB-SLC document 44 filed 06/15/21 page 7 of 11


must either “yield the right of way by making a lane change into a lane not adjacent to that of the

authorized emergency vehicle” or if less than four (4) lanes, “proceed with due caution, reduce the

speed of the vehicle to a speed at least ten (10) miles per hour less than the speed limit “if changing

lanes would be impossible…” Ind. Code § 9-21-8-35 (b) (1) – (2). According to the Government,

Officer Brautzsch’s testimony that he observed the minivan fail to yield for the emergency vehicle

in the roadway “gave probable cause to stop the vehicle.”

       To justify a traffic stop, it is sufficient if a reasonable officer would believe that the

defendant has committed a traffic violation; it is not necessary that this traffic violation actually

occurred, nor does it matter if the officer had an ulterior motive for initiating the stop. See Jones

v, City of Elkhart, 737 F.3d 1104, 1114 (7th Cir. 2013)(citing United States v. Muriel, 418 F.3d

720, 724 (7th Cir. 2005) (“we need only inquire whether the officer had probable cause

to believe that a traffic violation occurred, not whether [the driver] actually was tailgating); United

States v. Cashman, 216 F.3d 582, 586-87 (7th Cir. 2000) (“The pertinent question ... is whether it

was reasonable for [the officer] to believe that the windshield was cracked to an impermissible

degree.”)). Indeed, even if an officer was mistaken about whether the defendant's conduct was

ultimately illegal, the stop is justified at its inception provided the mistake was objectively

reasonable. See Heien v. North Carolina, 574 U.S. 54, 66 (2014) (“The Fourth Amendment

tolerates only reasonable mistakes, and those mistakes—whether of fact or of law—must

be objectively reasonable.”). The Court’s focus then is on whether Officer Brautzsch had

an objectively reasonable basis to believe a traffic violation had occurred. See United States v.

Reeves, 796 F.3d 738, 741 (7th Cir. 2015). “Other actual motivations of the police officer bear no

weight on the ‘constitutional reasonableness’ of traffic stops.” United States v. Smith, 668 F.3d

427, 430 (7th Cir. 2012).



                                                  7
USDC IN/ND case 1:19-cr-00096-HAB-SLC document 44 filed 06/15/21 page 8 of 11


       Defendant asserts that Vongphachanh did not violate Indiana Code § 9-21-8-35 and cites

to an Indiana state court appellate opinion for the proposition that where officers are mistaken

about what the law required of a motorist with regard to a traffic statute, the stop of the vehicle is

not justified and objectively unreasonable. See State v. Rager, 883 N.E.2d 136,140 (Ind. Ct. App.

2008). In that case, the defendant failed to change lanes as he approached a stationary police car

that was involved in a roadside traffic stop. That officer then radioed ahead to other officers on the

roadway who conducted a stop of the defendant’s pick-up truck. The officers noted a strong odor

of alcohol coming from the vehicle and the defendant was arrested and charged with operating

while intoxicated. In reviewing the state’s appeal of the trial court’s grant of the defendant’s

motion to suppress, the court affirmed writing:

       We conclude that Deputy Feller mistakenly believed that Rager violated the statute.
       State Road 9 was not a four-lane highway at the site of Deputy Feller's traffic stop,
       and therefore Rager was not required by statute to change lanes as he approached
       Deputy Feller's vehicle. Moreover, Deputy Feller had no idea whether Rager
       reduced the speed of his vehicle as he approached the site of the traffic stop, and
       there is no indication that Rager was maintaining an unsafe speed for the existing
       road conditions. After viewing the videotape of the traffic stop recorded from
       Deputy Feller's vehicle, the trial court remarked that it did not “see much
       difference” in the speed of Rager's truck compared with the speed of the other
       passing vehicles. Tr. at 17. Under these circumstances, we conclude that Deputy
       Feller, and by extension Marshal Fennell, did not have an objectively justifiable
       reason to stop Rager's vehicle.


Rager, 883 N.E.2d at 140. While this case is without precedential value to this Court, it is

informative and aids in this Court’s ultimate conclusion that the stop in this case lacked the

foundation for objective reasonableness necessary to justify it.

       Here, based upon this Court’s review of the in-car video, we cannot give the officer the

benefit of the doubt that he observed the minivan violate Ind. Code § 9-21-8-35. Nor can we

conclude that he was mistaken about the justification for the stop or that the mistake was



                                                  8
USDC IN/ND case 1:19-cr-00096-HAB-SLC document 44 filed 06/15/21 page 9 of 11


objectively reasonable under the circumstances. Under either subsection of § 9-21-8-35 (b),

Vongphachanh was not required to stop. At most (depending on the number of lanes), he was

required to proceed with due care and “yield the right-of-way by making a lane change.” He did

so. 9 From his viewpoint, Officer Brautzsch could not have harbored an objectively reasonable

belief otherwise.

        The Court emphasizes that the holding in this case is to be read narrowly; officers are

permitted to make reasonable mistakes of fact and law without having their judgment overturned

by the armchair quarterbacking of judges. However, the Seventh Circuit has described “the

resolution of a motion to suppress” as a “fact-intensive inquiry” in which the district court must

make “credibility determinations” based on “its opportunity at the suppression hearing to hear the

testimony and observe the demeanor of the witnesses.” United States v. Kempf, 400 F.3d 501, 503

(7th Cir. 2005); see also United States v. Springs, 17 F.3d 192, 194 (7th Cir. 1994) (explaining the

deference given to the credibility determinations of the district judge who has “heard the

conflicting testimony, observed the witnesses, and then reached a determination about whom to

believe”). From the evidence presented to this Court, and as a factual matter, the Court cannot

conclude that Officer Brautzsch, or any reasonable officer, could have formed an objectively

reasonable belief that the Defendant violated any traffic law, especially given the in-car video.

From his vantage point in the vehicle as well as his proximity from where the alleged violation

occurred, the Court cannot credit Officer Brautzsch’s version of events that the Defendant

“swerved” as opposed to doing precisely what the law permits – move into an adjacent lane (here,

the bike lane) to yield the right of way to the emergency vehicle. See Ind. Code § 9-21-8-35 (b)(1)


9
 Further, it is permissible to enter a bicycle lane to make a right turn when it is safe and unobstructed of all
cyclists. City of Fort Wayne Ordinance, § 71.07. Given that it was the early morning hours and
approximately 1:55 a.m., there were no cyclists in the bicycle lane when Vongphachanh moved into the
bike lane which, in turn, facilitated his right turn into the Arby’s.
                                                       9
USDC IN/ND case 1:19-cr-00096-HAB-SLC document 44 filed 06/15/21 page 10 of 11


(requiring motorist to yield “by making a lane change). Further, the video, which obviously reflects

the darkness of the hour and the glare from the flashing lights of the fire truck as the squad car

approached, does not provide a vibrant platform from which the officer could have viewed the

events. See United States v. Sanders, No. 3:20-CR-50 DRL-MGG, 2020 WL 5877890, at *4 (N.D.

Ind. Oct. 2, 2020) (finding it objectively reasonable for officer to believe subject vehicle didn't

come to a full stop because he viewed the vehicle in three dimensions, with the benefit of a clear

picture and proximity).

       At most, the video demonstrates that the minivan used due caution when it slowed its speed

and moved into the bike lane to yield the right-of-way to the fire truck. In fact, an actual lane

change into an adjacent lane (other than the bike lane) was impossible given the location of the

fire truck across multiple lanes of traffic. Thus, the Court concludes that there was an absence of

probable cause for the stop and a violation of the Defendant’s Fourth Amendment rights.

       Under the exclusionary rule, evidence obtained through unreasonable searches and seizures

must be suppressed as “fruit of the poisonous tree.” Wong Sun v. United States, 371 U.S. 471,

487–88 (1963). This doctrine prohibits the admission of any subsequently obtained evidence,

including information, objects, or statements. Id. But for the unjustified stop of the minivan,

Defendant’s vehicle would not have been searched nor would he have been subject to a custodial

interrogation. For this reason, the Court need not address Defendant’s secondary argument that the

statements elicited were the product of a coercive interrogation. The Court suppresses all evidence

found during the search and all statements made during the custodial interrogation. The Motion to

Suppress is GRANTED.

                                         CONCLUSION




                                                10
USDC IN/ND case 1:19-cr-00096-HAB-SLC document 44 filed 06/15/21 page 11 of 11


      Based on the foregoing, the Defendant’s Motion to Suppress (ECF No. 22) is

GRANTED.

      SO ORDERED on June 15, 2021.

                                         s/ Holly A. Brady
                                         JUDGE HOLLY A. BRADY
                                         UNITED STATES DISTRICT COURT




                                            11
